Citation Nr: 0503073	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-20 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for the claimed residuals 
of a right nephrectomy.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)), and its implementing regulations require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and evidence, that was not 
previously provided to VA, and is necessary to substantiate 
the claim.  

As part of that notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a).  

VA has promulgated regulations implementing the statute, 
whereby it has undertaken to request that claimants submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2004).  

The Court has held that the notice requirement is not met 
unless VA can point to a specific document in the claims 
file.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The veteran in this regard has not received this required 
notice for his claim for service connection for right 
nephrectomy.  The RO should provide the veteran with notice 
regarding the claims in accordance with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In particular, the RO 
should undertake to obtain all records referable to treatment 
received by the veteran for kidney problems since service.  

Accordingly, the case is being remanded for the following 
action:

1.  The RO should provide the veteran 
with notice regarding the claim or 
service connection for right nephrectomy 
in accordance with 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  The RO in this 
regard should take appropriate steps to 
contact the veteran in order to obtain 
information about the medical treatment 
he has received for his claimed kidney 
problem since service.  Based on his 
response, the RO should undertake all 
indicated action to assist the veteran in 
obtain copies of the records from any 
identified treatment source.  

2.  Then, following completion of the 
development requested hereinabove, the  
RO should then re-adjudicate the claim, 
and, if any benefit sought on appeal 
remains denied, issue a Supplemental 
Statement of the Case.  The veteran and 
his representative should be afforded an 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



